Citation Nr: 0728657	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-25 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic arthritis of the right shoulder, currently rated as 
20 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the left shoulder, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1986 and from January 2003 to January 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The traumatic arthritis of the veteran's right shoulder 
is manifested by limitation of motion that most nearly 
approximates limitation to midway between the side and 
shoulder level.   

3.  The traumatic arthritis of the veteran's left shoulder 
has not resulted in greater limitation of motion than 
limitation of motion of the arm to midway between the side 
and shoulder level.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but not 
higher, for traumatic arthritis of the right shoulder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201 
(2006).  

2.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with appropriate VCAA notice, to include notice that 
the veteran should submit all pertinent evidence in his 
possession and notice with respect to the effective-date 
element of his claims, in a letter mailed in March 2006, 
prior to its initial adjudication of the claims.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran was also afforded a VA examination.  
Neither the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
either of the claims.  The Board is also unaware of any such 
evidence.  Accordingly, the Board is also satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Service connection for traumatic arthritis of both shoulders 
was granted in a May 2005 rating decision, which also 
assigned a 20 percent rating for each shoulder.

In February 2006, the veteran claimed entitlement to 
increased ratings for both disabilities.

A December 2005 VA outpatient treatment record shows that the 
veteran reported pain in his shoulders since he was in an 
auto accident during service.  The physical examination 
disclosed that he was unable to raise either shoulder above 
90 degrees.  In a March 2006 VA outpatient treatment record, 
it was noted that the veteran requested medicine for his 
shoulder pain.  

A fellow soldier of the veteran and the veteran's wife both 
filed statements in March 2006 attesting to the veteran's 
pain in his shoulders.  

In response to his claim, he was afforded a VA examination in 
March 2006.  It was noted that the veteran is right handed.  
The veteran reported that he has pain in both shoulders when 
he leans on his elbows or puts pressure on his hands, such as 
leaning on a desk.  He stated that his shoulders bother him 
when he does work overhead like changing a light bulb.  He 
also noted that when he is driving, he has to drive with his 
hands on the bottom of the steering wheel because it is 
painful to put his hands on the top of the steering wheel.  
Pulling or pushing doors open is also painful.  The veteran 
did not report swelling, heat, redness, instability or 
locking.  Upon examination, both shoulders flexed 60 degrees 
without pain and 120 degrees with pain.  Both shoulders 
extended 20 degrees and abduction was 70 degrees on each side 
without pain and 80 degrees with pain.  Internal rotation of 
the right shoulder was 60 degrees without pain and internal 
rotation of the left shoulder was 40 degrees without pain, 60 
degrees with pain.  External rotation was 90 degrees to the 
right without pain and 75 degrees to the left without pain, 
90 degrees with pain.  The examiner opined that the range of 
motion was not additionally limited by pain, fatigue, 
weakness or lack of endurance following repetitive use on 
this examination.  The examiner diagnosed the veteran with 
traumatic arthritis in both shoulders.


The veteran and his wife also testified at a hearing before 
the undersigned Veteran's Law Judge in September 2006.  The 
veteran described the impact of his bilateral shoulder pain 
on his ability to work and his wife discussed the impact of 
the veteran's bilateral shoulder disability on his home life.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

A 20 percent rating is warranted for limitation of the motion 
of the major or minor arm at the shoulder level or limitation 
of motion of the minor arm to midway between the side and 
shoulder level.  A 30 percent rating is authorized for 
limitation of motion of the major arm to midway between the 
side and shoulder level or for limitation of motion of the 
minor arm to 25 degrees from the side.  A 40 percent rating 
is warranted for limitation of motion of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Analysis

As a preliminary matter, the Board notes that the claims 
folder was not available for the March 2006 VA examiner to 
review, but he did elicit pertinent history from the veteran 
and he did thoroughly summarize the veteran's complaints and 
provide the detailed findings required for rating purposes.  
Therefore, the Board has found the examination report to be 
adequate for rating purposes.  Moreover, it is the only 
evidence pertinent to the period before the Board that 
provides the detailed information required for rating 
purposes.  It disclosed that abduction was 70 degrees on both 
sides without pain and 80 degrees on both sides with pain.  
In addition, the forward flexion of both shoulders was to 60 
degrees without pain and to 120 degrees with pain.  There was 
no additional limitation of motion due to pain, fatigue, 
weakness or lack of endurance following repetitive use.  

The currently assigned rating of 20 percent for the veteran's 
left shoulder contemplates limitation of motion to midway 
between the side and shoulder level.  The objective evidence 
clearly indicates that the veteran does not have limitation 
of motion of his left shoulder in excess of that contemplated 
by the assigned rating.  

With consideration of the functional impairment due to pain, 
the Board finds that the limitation of motion of the 
veteran's right shoulder (forward flexion limited to 60 
degrees) more nearly approximates the limitation of motion to 
midway between the side and shoulder level required for a 30 
percent rating than the limitation of motion at the shoulder 
level contemplated by a 20 percent rating.  Accordingly, the 
Board concludes that a 30 percent rating is warranted for the 
veteran's right shoulder.  The right shoulder clearly is not 
limited to less than midway between the side and shoulder 
level so a rating in excess of 30 percent is not in order.

The Board has also considered whether there is any other 
schedular basis for granting either claim but has found none. 

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for the service-connected disabilities and 
that the manifestations of the disabilities are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by a 20 percent evaluation for 
the left shoulder or a 30 percent rating for the right 
shoulder.  Accordingly, the Board has concluded that referral 
of this case for extra-schedular consideration is not in 
order.  

	(CONTINUED ON NEXT PAGE)









ORDER

An increased disability rating of 30 percent for traumatic 
arthritis in the right shoulder is granted, subject to the 
criteria applicable to the payment of monetary benefits.

A disability rating in excess of 20 percent for traumatic 
arthritis in the left shoulder is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


